141 F.3d 1170
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Marty Linn CRAFTON, Appellant.
No. 97-2499.
United States Court of Appeals, Eighth Circuit.
Submitted: March 26, 1998.Filed: April 15, 1998.

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, FLOYD R. GIBSON, and BEAM, Circuit Judges.
PER CURIAM.


1
An indictment charged Marty Linn Crafton with being a felon in possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e).  After a jury found him guilty, the district court1 sentenced him to 210 months in prison.  Crafton appeals his conviction, and his counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), challenging the sufficiency of the evidence.


2
At trial, Crafton stipulated he had been convicted of a crime punishable by imprisonment for a term exceeding one year; a number of witnesses testified they observed Crafton holding a gun one evening during a scuffle at an Arkansas bar; and the bar owner testified he took the gun from Crafton and gave it to the police.  In addition, an agent with the Bureau of Alcohol, Tobacco, and Firearms testified that the gun had been manufactured in Massachusetts.  Viewing this evidence in the light most favorable to the verdict, we conclude the government met its burden of proof.  See United States v. Horsman, 114 F.3d 822, 824 (8th Cir.1997) (elements of § 922(g)(1) offense), cert. denied, --- U.S. ----, 118 S.Ct. 702, 139 L.Ed.2d 645 (1998); United States v. Balanga, 109 F.3d 1299, 1301 (8th Cir.1997) (standard of review).  After reviewing the record for any nonfrivolous issues in accordance with Penson v. Ohio, 488 U.S. 75, 80, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and having found none, we affirm the judgment of the district court.


3
A true copy.



1
 The Honorable Stephen M. Reasoner, Chief Judge, United States District Court for the Eastern District of Arkansas